Exhibit 10.1
 
CONSENT
 
This Amendment to the Consent Agreement dated as of October 5, 2011 (the
“Amendment”) is dated as of November 2, 2011 (the “Effective Date”), among
Catasys, Inc., a Delaware corporation (the “Company”), Socius Capital Group,
LLC, a Delaware limited liability company (the “Investor”), and David E. Smith
(the “New Lender”), collectively the Parties.
 
WHEREAS, the Parties initially entered into agreements under which the Company
issued Secured Convertible Promissory Notes in the amount of $650,000 dated
August 17, 2011 (the “Original Note”) and $680,000 dated October 5, 2011 (the
“Additional Note”);


WHEREAS, the parties are amending the Original Note and Additional Note to
increase the amount borrowed;
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the parties hereby agree as follows:
 
1.
Definitions.  Unless otherwise stated in this Amendment defined terms shall have
the meaning set forth in the Consent Agreement dated October 5, 2011 (the
“Consent Agreement”).

 
2.
Amendment.

 
 
a.
Section 2(d) of the Consent Agreement is hereby replaced in its entirety by the
following:

 
“It is the intent of the parties hereto that all recoveries with respect to the
security interests granted under either Note (including as a result of any
foreclosure of any Collateral) be for the ratable benefit (in proportion to the
respective original principal amounts under the Notes (i.e., 50.94% to the
Investor and 49.06% to the New Lender)) of both the Investor and the New
Lender.  Each party hereto shall take such actions as may be reasonably
requested by any other party hereto (including by transferring any excess
recovery to the appropriate other party hereto) to carry out the intent of this
Section 2(d).”
 
 
b.
All other terms of the Consent Agreement remain in full force and effect.

 
3.
Bringdown of Representations and Warranties.  The Company hereby represents and
warrants to, and as applicable covenants with, the Investor and the New Lender,
as of the date hereof, as set forth in Article III and Article V of that certain
Securities Purchase Agreement, dated as of October 5, 2011, between the Company
and the New Lender, applied mutatis mutandis; provided that, for purposes of the
foregoing and for the avoidance of doubt:

 
 
 

--------------------------------------------------------------------------------

 
 
a.
references to the term “Transaction Documents” therein shall be deemed to refer
to (i) this Amendment, (ii) the Amended and Restated Secured Convertible
Promissory Note, dated as of the date hereof, by the Company in favor of the
Investor (the “New Peizer Note”), (iii) the Amended and Restated Secured
Convertible Promissory Note, dated as of the date hereof, by the Company in
favor of the New Lender (the “New Smith Note”), (iv) the Amended and Restated
Warrant, dated as of the date hereof, by the Company in favor of the Investor
(the “New Peizer Warrant”), and (v) the Amended and Restated Warrant, dated as
of the date hereof, by the Company in favor of the New Lender (the “New Smith
Warrant”);

 
 
b.
references to the term “Effective Date” therein shall be deemed to refer to the
date hereof;

 
 
c.
references to the term “Warrant” therein shall be deemed to refer to the New
Peizer Warrant and the New Smith Warrant;

 
 
d.
references to the term “Securities” therein shall be deemed to refer to (i) the
New Peizer Note, (ii) the New Smith Note, (iii) the New Peizer Warrant, (iv) the
New Smith Warrant, (v) the securities into which any of the New Peizer Note and
the New Smith Note is convertible (and any securities issuable upon the
conversion or exercise thereof), and (vi) the shares of common stock of the
Company into which the New Peizer Warrant and the New Smith Warrant are
exercisable; and

 
 
e.
references to the term “Investor” therein shall be deemed to refer to both the
Investor and the New Lender.

 
4.
Amendment.  No provision of this Amendment shall be waived, amended or modified
except pursuant a written instrument executed by all parties hereto.

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first written
above.
 
COMPANY:
 
CATASYS, INC.
 
       

By: /s/ Susan Etzel       Susan Etzel, Chief Financial Officer    

 
 

  INVESTOR:             SOCIUS CAPITAL PARTNERS, LLC                     By: /s/
Terren Peizer      
Terren Peizer, Managing Director
                    NEW LENDER:             DAVID E. SMITH             By: /s/
David E. Smith      
David E. Smith
 